United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 28, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-30842
                        Conference Calendar



JOSEPH W. HADWIN,

                                    Plaintiff-Appellant,

versus

RICHARD STALDER; LINDA RAMSAY; VENETIA MICHAEL;
BECKY MOSS; RAY HANSON,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 5:03-CV-1735
                       --------------------

Before DAVIS, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Joseph W. Hadwin, former Louisiana prisoner # 126755,

appeals from the district court’s dismissal of his 42 U.S.C.

§ 1983 complaint with prejudice as frivolous.     See 28 U.S.C.

§ 1915(e)(2)(B)(i).   Hadwin challenged David Wade Correctional

Center’s (DWCC’s) Posted Policy # 43, which requires an inmate

who is sentenced to isolation to relinquish his mattress and

bedding from 5:00 a.m. until 9:00 p.m.   Hadwin alleged that this



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-30842
                                 -2-

policy violated his due process rights and his Eighth Amendment

rights against cruel and unusual punishment.

     Policy # 43 did not impose an objectively sufficient

deprivation or the “denial of the minimal civilized measures of

life’s necessities.”   Palmer v. Johnson, 193 F.3d 346, 352 (5th

Cir. 1999)(internal quotation marks and citation omitted).     Thus,

the prison’s implementation of Policy # 43 did not constitute

cruel and unusual punishment under the Eighth Amendment.      See

Novak v. Beto, 453 F.2d 661, 665-66 (5th Cir. 1971).   The

district court did not abuse its discretion in denying relief on

Hadwin’s Eighth Amendment claim.   See Talib v. Gilley, 138 F.3d
211, 213 (5th Cir. 1998).   As Policy # 43 does not clearly

impinge on the duration of Hadwin’s confinement or constitute

atypical punishment, the district court did not abuse its

discretion in dismissing the due process claim as frivolous.        See

Sandin v. Conner, 515 U.S. 472, 483-84 (1995); Orellana v. Kyle,

65 F.3d 29, 31-32 & n.2 (5th Cir. 1995).

     AFFIRMED.